DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A shopping support device, comprising: a memory; a reading device; a network interface; and a processor configured to: upon reading of a first code with the reading device, decode the first code and acquire and store in the memory first and second parameter values encoded in the first code; control the network interface to connect to a store network using the first parameter value; upon reading of a commodity ID for a commodity with the reading device, control the network interface to transmit the commodity ID via the store network to a server for registration; and upon receipt of a request from a user, perform checkout processing based on the registered commodity ID on the server according to the second parameter value.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to perform a checkout. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a memory, a reading device, a network interface, and a processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-10 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-10 do not set forth further additional elements. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-10 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 11-20 are parallel, i.e. recite similar concepts and elements, to claims 1-10, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al., US PG Pub 2012/0284130 A1 (hereafter “Lewis”).


Regarding claim 1, Lewis discloses a shopping support device, comprising: 
a memory (¶0053); 
a reading device (¶0052); 
a network interface (¶0052); and 
a processor (¶0052) configured to: 
upon reading of a first code with the reading device, decode the first code and acquire and store in the memory first and second parameter values encoded in the first code (¶0023); 
control the network interface to connect to a store network using the first parameter value (¶¶0020, 0044, 0052); 
upon reading of a commodity ID for a commodity with the reading device, control the network interface to transmit the commodity ID via the store network to a server for registration (¶¶0020, 0030, 0039-0048 and 0051-0052); and 
upon receipt of a request from a user, perform checkout processing based on the registered commodity ID on the server according to the second parameter value (¶¶0020-0030).

Regarding claim 2, Lewis discloses the shopping support device according to claim 1, wherein the first parameter value is a network parameter value required to connect to the store network (¶¶0020, 0044, and 0052).

Regarding claim 3, Lewis discloses the shopping support device according to claim 1, wherein the second parameter value indicates a payment method accepted at the store (¶¶0007, 0027, and 0046).

Regarding claim 4, Lewis discloses the shopping support device according to claim 1, wherein the processor is further configured to: acquire a third parameter value by decoding the first code, and upon reading of a commodity ID of a particular commodity type with the reading device, wait for an input of a second code corresponding to the third parameter value via the reading device before transmitting the commodity ID for registration (¶¶0023-0026).

Regarding claim 5, Lewis discloses the shopping support device according to claim 4, further comprising: a display, wherein the processor is further configured to generate a first screen to be displayed on the display when the processor is waiting for an input of the second code, the first screen instructing the user to register the commodity at a checkout counter in the store (¶¶0026, 0037, 0043 and 0046-0048).

Regarding claim 6, Lewis discloses the shopping support device according to claim 1, wherein the first code is a two-dimensional code (¶0026).

Regarding claim 7, Lewis discloses the shopping support device according to claim 1, further comprising: a display, wherein the processor is further configured to generate a screen to be displayed on the display, the screen instructing a user to read the first code to start shopping (¶¶0026, 0037, and 0043).

Regarding claim 9, Lewis discloses the shopping support device according to claim 1, wherein the processor is further configured to delete the first and second parameters from the memory after the checkout processing has been performed and a third code has been read with the reading device (¶¶0029, 0034, and 0053).

Regarding claim 10, Lewis discloses the shopping support device according to claim 1, wherein the processor is further configured to acquire by decoding the first code a fourth parameter value indicating a network address to which an electronic receipt will be transmitted after checkout processing has been performed (¶¶0024-0030).

Regarding claims 11-17 and 19-20, all of the limitations in claims 11-17 and 19-20 are closely parallel to the limitations of device claims 1-7 and 9-10, analyzed above, and are rejected on the same bases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tan et al., US PG Pub 2012/0306655 A1 (hereafter “Tan”).

Regarding claim 8, Lewis teaches the shopping support device according to claim 7, but does not teach wherein the processor is further configured to: acquire a battery level threshold value encoded in the first code, check a battery level, and if the battery level is below the battery level threshold value, generate a screen to be displayed on the display, the screen instructing to the user to charge the battery. Tan teaches adaptive low-battery warnings for battery-powered electronic devices including the known technique wherein the processor is further configured to: acquire a battery level threshold value encoded in the first code, check a battery level, and if the battery level is below the battery level threshold value, generate a screen to be displayed on the display, the screen instructing to the user to charge the battery (¶¶0027-0029 and 0044-0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lewis, to include displaying a low-battery warning as taught by Tan, in order to “generate low-battery warnings for the electronic devices in a consistent and/or timely manner,” as suggested by Tan (¶0008). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tan, the results of the combination were predictable.

Regarding claim 18, all of the limitations in claim 18 are closely parallel to the limitations of device claim 8, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chitalia et al., US PG Pub 2014/0337138 A1, teaches payment codes for enhanced consumer experience.
Agasti et al., US PG Pub 2014/0379532 A1, teaches systems and methods for scan, try, and buy.
Non-patent literature Nseir, Sana, Nael Hirzallah, and Musbah Aqel. teaches a secure mobile payment system using QR code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625